Name: 2010/738/EU: Commission Decision of 2Ã December 2010 establishing the classes of reaction-to-fire performance for certain construction products as regards fibrous gypsum plaster casts (notified under document C(2010) 392) Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  organisation of work and working conditions;  building and public works;  consumption;  technology and technical regulations;  environmental policy;  construction and town planning
 Date Published: 2010-12-03

 3.12.2010 EN Official Journal of the European Union L 317/42 COMMISSION DECISION of 2 December 2010 establishing the classes of reaction-to-fire performance for certain construction products as regards fibrous gypsum plaster casts (notified under document C(2010) 392) (Text with EEA relevance) (2010/738/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/106/EEC of 21 December 1988, on the approximation of laws, regulations and administrative provisions of the Member States relating to construction products (1), and in particular Article 20(2)(a) thereof, After consulting the Standing Committee on Construction, Whereas: (1) Directive 89/106/EEC envisages that in order to take account of different levels of protection for the construction works at national, regional or local levels, it may be necessary to establish in the interpretative documents classes corresponding to the performance of products in respect of each essential requirement. Those documents have been published as the Communication of the Commission with regard to the interpretative documents of Directive 89/106/EEC (2). (2) With respect of the essential requirement of safety in the event of fire, interpretative document No 2 lists a number of interrelated measures which together define the fire safety strategy to be variously developed in the Member States. (3) Interpretative document No 2 identifies one of those measures as the limitation of the generation and spread of fire and smoke within a given area by limiting the potential of construction products to contribute to the full development of a fire. (4) The level of that limitation may be expressed only in terms of the different levels of reaction-to-fire performance of the products in their end-use application. (5) By way of a harmonised solution, a system of classes was adopted in Commission Decision 2000/147/EC of 8 February 2000 implementing Council Directive 89/106/EEC as regards the classification of the reaction to fire performance of construction products (3). (6) In the case of fibrous gypsum plaster casts it is necessary to use the classification established in Decision 2000/147/EC. (7) The reaction-to-fire performance of many construction products and/or materials, within the classification provided for in Decision 2000/147/EC, is well established and sufficiently well known to fire regulators in Member States that they do not require testing for this particular performance characteristic, HAS ADOPTED THIS DECISION: Article 1 The construction products and/or materials which satisfy all the requirements of the performance characteristic reaction-to-fire without need for further testing are set out in the Annex. Article 2 The specific classes to be applied to different construction products and/or materials, within the reaction-to-fire classification adopted in Decision 2000/147/EC, are set out in the Annex to this Decision. Article 3 Products shall be considered in relation to their end-use application, where relevant. Article 4 This Decision is addressed to the Member States. Done at Brussels, 2 December 2010. For the Commission Antonio TAJANI Vice-President (1) OJ L 40, 11.2.1989, p. 12. (2) OJ C 62, 28.2.1994, p. 1. (3) OJ L 50, 23.2.2000, p. 14. ANNEX The table set out in this Annex lists construction products and/or materials which satisfy all of the requirements for the performance characteristic reaction-to-fire without need for testing. Table Classes of reaction-to-fire performance for fibrous gypsum plaster casts reinforced with sisal fibres or jute fibres Product Product detail Minimum density (kg/m3) Class (1) Fibrous gypsum plaster casts Product according to EN 13815, made by casting gypsum plaster mixed with water, reinforced by uniformly dispersed sisal or jute fibres at the rate of no more than 2,5 % by mass. 1 000 A1 (1) Class as provided for in Table 1 of the Annex to Decision 2000/147/EC.